Per curiam.

This state cannot declare that an act done in Virginia by a citizen of Virginia, shall be criminal and punishable in this state : our penal laws can only extend to the limits of'' this state, except as to our own citizens: but granting that our-legislature could enact laws for the punishment of offences committed in Virginia, still this clause only extends by implication « to acts clone in Virginia ; and no penal lav/- can be construed bv implication nor otherwise than by the express letter.
lie was discharged.